    Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 1 of 47. PageID #: 430097



                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


     IN RE: NATIONAL PRESCRIPTION                         MDL No. 2804
     OPIATE LITIGATION
                                                          Case No. 1:17-md-2804
     THIS DOCUMENT RELATES TO:
        The County of Summit, Ohio, et al. v.              Judge Dan Aaron Polster
        Purdue Pharma L.P., et al.,
        Case No. 18-op-450901




                             AMENDMENT BY INTERLINEATION

          Plaintiff County of Summit, Ohio (the “County” or “Plaintiff”), respectfully submits the

following Amendment by Interlineation to the Third Amended Complaint (Dkt. No 1465). This

Amendment by Interlineation includes dispensing-related claims against the CVS, Walgreens, Rite

Aid, Walmart, and HBC/Giant Eagle Entities, described further below, who collectively purchased

approximately 178 million estimated 10mg equivalent pills2 in the County from 2006 to 2014, the

years for which ARCOS data is available.3 Over the same time period, individually, CVS



1
  Purdue Pharma L.P. and its related corporate entities (Purdue Pharma, Inc. and The Purdue
Frederick Company, Inc.) have been severed from this action and are not part of this Amendment
by Interlineation (“Amendment”). The County has used the existing caption only for ease of
reference. None of the allegations in this Amendment are asserted against Purdue, which will not
be served with this Amendment. Similarly, Insys Therapeutics, Inc. has been severed due to a
bankruptcy stay and will not be served, and a number of defendants have been dismissed. This
Amendment does not seek to pursue claims against any of these severed or dismissed parties, but
only to add dispensing-related claims against certain pharmacy entities.
2
    For ease of comparing different opioid strengths, other dosages are converted into 10 mg pills.
3
  The opioid purchases disclosed in the ARCOS data serve as an effective proxy for the opioids
dispensed by the retail pharmacies, which have no incentive to purchase drugs they do not plan to
sell.


                                                  1
    Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 2 of 47. PageID #: 430098



purchased more than 62 million, Walgreens more than 52 million, Rite Aid more than 35 million,

Walmart nearly 4 million, and Giant Eagle more than 25 million estimated 10mg equivalent pills

in Summit County.

The County amends the “PARTIES” allegations of Section II.B.4 to include as follows:

                       CVS Entities

         1.     Defendant CVS Indiana L.L.C., is an Indiana limited liability company with its

principal place of business in Indianapolis, Indiana. Defendant CVS Rx Services, Inc. is a New

York corporation with its principal place of business in Woonsocket, RI. Defendant CVS

Pharmacy, Inc. is a Rhode Island corporation with its principal place of business in Woonsocket,

Rhode Island. CVS Pharmacy, Inc. is a wholly owned subsidiary of CVS Health Corporation.

Defendant CVS Pharmacy, Inc. is both a DEA registered “distributor”4 and a DEA registered

“dispenser”5 of prescription opioids and is registered to do business in Ohio. Defendant Ohio CVS

Stores, LLC is an Ohio corporation with its principal place of business in Rhode Island, and is

registered to do business in Ohio.

         2.     Defendants CVS Indiana L.L.C., CVS Rx Services, Inc., CVS Pharmacy, Inc., and

Ohio CVS Stores, LLC are collectively referred to as “CVS.” CVS, conducts business as a

licensed wholesale distributor and dispenser. At all times relevant to this Complaint, CVS

distributed and/or dispensed prescription opioids throughout the United States, including in Ohio

and Summit CountyPlaintiffs’ communities specifically. CVS expanded its pharmacy operations

in 2019 with the acquisition of the Ritzman Pharmacy chain. CVS is liable as successor for the

Ritzman pharmacy operations.

         The County amends the “PARTIES” allegations of Section II.B.6 as follows:


4
    21 U.S.C. §802(11) and §822(a)(1).
5
    21 U.S.C. §802(10) and §822(a)(2).


                                               2
 Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 3 of 47. PageID #: 430099



               6.     HBC and Giant Eagle Entities

       3.      Defendant HBC Service Company (“HBC”) is an operating division of Defendant

Giant Eagle, Inc. (“Giant Eagle”). HBC operated as a licensed wholesale distributor wholesaler

in Ohio, licensed by the State of Ohio Board of Pharmacy. Giant Eagle is a Pennsylvania

corporation with its principal place of business in Washington, Pennsylvania. At all times relevant

to this Complaint, HBC distributed and Giant Eagle dispensed prescription opioids in Ohio and

Summit County specifically.

       The County amends the “PARTIES” allegations of Sections II.B.11-13 as follows:

               11.    Rite Aid Entities.

       4.      Defendant Rite Aid Corporation is a Delaware corporation with its principal office

located in Camp Hill, Pennsylvania. Defendant Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-

Atlantic Customer Support Center, Inc. is a subsidiary of Rite Aid Corporation and is itself

Maryland corporation with its principal office located in Camp Hill, Pennsylvania. At all times

relevant to this Complaint, Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer

Support Center, Inc. distributed prescription opioids throughout the United States, including in

Ohio and Summit County specifically. Defendant Rite Aid Headquarters Corporation is a

Delaware corporation with its principal office located in Camp Hill, Pennsylvania. Rite Aid

Headquarters Corp., by and through its various DEA registered subsidiaries and affiliated entities,

conducts business as a licensed wholesale distributor and pharmacy operator.

       5.      During the relevant time period, and as further alleged below, Rite Aid entities also

owned and operated pharmacies in the County through Defendant Rite Aid of Ohio, Inc.

Defendant Rite Aid of Ohio, Inc. is an Ohio corporation with its principal place of business in

Ohio. Rite Aid of Ohio, Inc. was in the business of holding and operating retail pharmacies in

Ohio, including in Summit County, on behalf of its parent company Rite Aid Corporation. Rite


                                                 3
 Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 4 of 47. PageID #: 430100



Aid of Ohio, Inc. orders of controlled substances from Rite Aid of Maryland, Eckerd Corporation

— another Rite Aid subsidiary, and other wholesalers. These controlled substances are distributed

and dispensed according to practices and procedures established by Rite Aid Corporation and Rite

Aid Headquarters Corporation. Defendants Rite Aid Corporation, Rite Aid of Maryland, Inc.,

d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc., and Rite Aid of Ohio, Inc. are

collectively referred to as “Rite Aid.”

        6.      Rite Aid Corporation established national policies and procedures governing the

dispensing of controlled substances throughout the United States that it directed and intended that

those policies and procedures would be implemented by its subsidiaries on a nationwide basis

including, specifically, in Ohio and Summit County. At all times relevant to this Complaint,

Defendant Rite Aid Corporation was responsible for directing and implementing policies and

procedures governing the dispensing of controlled substances by its subsidiaries, including but not

limited to Rite Aid of Ohio, Inc., throughout the United States, including in Ohio and the County

specifically.

                12.    Walgreens Entities

        7.      Defendant Walgreen Co. is an Illinois corporation with its principal place of

business in Deerfield, Illinois. Defendant Walgreen Eastern Co., Inc. is a New York corporation

with its principal place of business in Deerfield, Illinois. Defendants Walgreen Co. and Walgreen

Eastern Co. are collectively referred to as “Walgreens.” Walgreens conducts business as a licensed

wholesale distributor. During the relevant time period, and as further alleged below, Walgreens

entities also owned and operated pharmacies in the County. At all times relevant to this Complaint,

Walgreens distributed and dispensed prescription opioids throughout the United States, including

in Ohio and Summit CountyPlaintiffs’ communities specifically.




                                                4
 Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 5 of 47. PageID #: 430101



       8.      Expanding its dispensing operations, Walgreens also acquired a number of former

Rite-Aid stores, including in the County. Walgreens is liable as a successor for these stores’ prior

conduct, as well as for its own operations.

               13.     Walmart Entities

       9.      Defendant Walmart Inc., formerly known as Wal-Mart Stores, Inc., is a Delaware

corporation with its principal place of business in Bentonville, Arkansas. Walmart, through its

various DEA registrant subsidiaries and affiliated entities, conducts business as a licensed

wholesale distributor and as a dispenser. Defendant Wal-Mart Stores East, Inc. is a Delaware

corporation with its principle place of business in Arkansas. Defendants Walmart Inc. and Wal-

Mart Stores East, Inc. are collectively referred to as “Walmart.” At all times relevant to this

Complaint, Walmart distributed and dispensed prescription opioids throughout the United States,

including in Ohio and Summit CountyPlaintiffs’ communities specifically.

       10.     Collectively, Defendants CVS, Rite Aid, Walgreens, Walmart, and Giant Eagle are

referred to as “National Retail Pharmacies.” Defendants AmerisourceBergen, Anda, Cardinal,

Discount Drug, HBC, Henry Schein, McKesson, Miami-Luken, Prescription Supply, and the

National Retail Pharmacies are collectively referred to as the “Distributor Defendants.”

       The County Amends the “Factual Allegations” by inserting the following immediately

after paragraph 627 and immediately before the heading to Section I.E.3.4.b (titled Multiple

Enforcement Actions against the National Retail Pharmacies Confirm[] their Compliance

Failures) therein:

                       A.      The National Retail Pharmacies’ Obligations Are Responsible
                               for Guarding Against Diversion from Their Retail Stores.

        1.     The National Retail Pharmacies have common-law and statutory duties to guard

against, and not fuel, diversion. In addition to their responsibilities as distributors, as dispensers,



                                                  5
 Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 6 of 47. PageID #: 430102



they must maintain effective systems to guard against diversion at the pharmacy level. Under the

common law, the National Retail Pharmacies had a duty to exercise reasonable care in delivering

dangerous narcotic substances. Defendants breached their duty to exercise reasonable care in

delivering narcotic substances and both created and failed to prevent a foreseeable risk of harm to

Summit County. As the supply of opioids and the evidence of addiction to and abuse of these

drugs grew, these Defendants were again reminded of both the nature and harms of opioid exposure

and use.

           2.   Each Defendant assumed a duty, when speaking publicly about opioids and their

efforts and commitment regarding diversion of prescription opioids, to speak accurately and

truthfully.

           3.   Under the federal Controlled Substances Act (“CSA”) and Ohio controlled-

substances laws, they likewise were required to design and operate effective systems to guard

against diversion. See, e.g., 21 U.S.C. § 823. Federal regulations issued under the CSA also

mandate that all registrants “design and operate a system to disclose to the registrant suspicious

orders of controlled substances.” 21 C.F.R. § 1301.74(b). Defendants also have independent duties

under Ohio law. The Ohio Administrative Code imposes obligations and duties upon “licensees”

and “registrants,” to “provide effective and approved controls and procedures to deter and detect

theft and diversion of dangerous drugs.” O.A.C. § 4729-9-05(A). These duties extend to

manufacturers, wholesalers, and pharmacies alike.

           4.   The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are

required to “provide effective controls and procedures to guard against theft and diversion of

controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states,




                                                6
    Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 7 of 47. PageID #: 430103



“[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon the

prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

prescription.” Pharmacists must ensure that prescriptions of controlled substances are “issued for

a legitimate medical purpose by an individual practitioner acting in the usual course of his

professional practice.” 21 C.F.R. § 1306.04(a); see also O.A.C. §§ 4729-5-21(A) & 4729-5-30(A).

The DEA has recognized that “as dispensers of controlled substances, pharmacists and pharmacy

employees are often the last line of defense in preventing diversion.”6

         5.    Because pharmacies themselves are registrants under the CSA, the duty to prevent

diversion lies with the pharmacy entity, not the individual pharmacist.

         6.    Although it acts through its agents, the pharmacy, as the DEA registrant, is

ultimately responsible to prevent diversion, as described above.7 To that end, the Tenth Appellate

District of the Court of Appeals of Ohio has determined that the Ohio Administrative Code “places

the ultimate responsibility upon the ‘registrant’ … to provide effective and approved controls and

procedures to deter and detect theft and diversion of dangerous drugs.”8



6
  2012               Dear           Registrant         letter                    to          pharmacy
registrants, http://ppsconline.com/articles/2012/FL_PDAC.pdf;             also        available    at
Anda_Opioids_MDL_0000137151 (news release).
7
  The Medicine Shoppe; Decision and Order, 79 FR 59504, 59515 (DEA Oct. 2, 2014) (emphasis
added); see also Holiday CVS, L.L.C., d/b/a CVS/Pharmacy Nos. 219 and 5195; Decision and
Order, 77 FR 62316-01 (“When considering whether a pharmacy has violated its corresponding
responsibility, the Agency considers whether the entity, not the pharmacist, can be charged with
the requisite knowledge.”); Top RX Pharmacy; Decision and Order, 78 FR 26069, 62341 (DEA
Oct. 12, 2012) (same); cf. Jones Total Health Care Pharmacy LLC and SND Health Care LLC v.
Drug Enforcement Administration, 881 F.3d 82 (11th Cir. 2018) (revoking pharmacy registration
for, inter alia, dispensing prescriptions that prescriptions presented various red flags, i.e., indicia
that the prescriptions were not issued for a legitimate medical purpose without resolving red flags).
8
 Linden Med. Pharm. v. Ohio State Bd. of Pharm., 2001 Ohio App. LEXIS 2041, at *24 (Ohio Ct.
App. 11th Dist. May 8, 2001) (explaining that licensees electing to operate a business through
employees are responsible to the licensing authority for their conduct”).


                                                  7
    Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 8 of 47. PageID #: 430104



         7.    Thus, in addition to their duties as distributors, the National Retail Pharmacies also

had a duty to design and implement systems to prevent diversion of controlled substances in their

retail pharmacy operations. The National Retail Pharmacies had the ability, and the obligation, to

look for these red flags on a patient, prescriber, and store level, and to refuse to fill and to report

prescriptions that suggested potential diversion.

                       B.      The National Retail Pharmacies Understood Both the Existence
                               and the Importance of their Obligations to Guard Against
                               Diversion at the Pharmacy Level.

         8.    The National Retail Pharmacies were well aware of these obligations. DEA has

repeatedly emphasized that retail pharmacies, including the National Retail Pharmacies, are

required to implement systems that detect and prevent diversion and must monitor for and report

red flags of diversion. When red flags appear, the pharmacy's “corresponding responsibility”

under 21 C.F.R. § 1306.04(a) requires it either to take steps (and document those steps) to resolve

the issues or else to refuse to fill prescriptions with unresolvable red flags.9

         9.    Not only do National Retail Pharmacies often have firsthand knowledge of

dispensing red flags – such as distant geographic location of doctors from the pharmacy or

customer, lines of seemingly healthy patients, out-of-state license plates, and cash transactions,

and other significant information – but they also have the ability to analyze data relating to drug

utilization and prescribing patterns across multiple retail stores. As with the other Distributor

Defendants and Marketing Defendants, these data points give the National Retail Pharmacies

insight into prescribing and dispensing conduct that enables them to play a valuable role in the

preventing diversion and fulfilling their obligations under the CSA.




9
 Pharmacy Doctors Enterprises, Inc. v. Drug Enf't Admin., No. 18-11168, 2019 WL 4565481, at
*5 (11th Cir. Sept. 20, 2019).


                                                    8
 Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 9 of 47. PageID #: 430105



       10.     The DEA has also repeatedly affirmed the obligations of National Retail

Pharmacies to maintain effective controls against diversion in regulatory action after regulatory

action.10 In addition, the DEA, among others, has provided extensive guidance to National Retail

Pharmacies concerning their duties to the public. In particular, the guidance advises how to

identify red flags and other evidence of diversion.

       11.     For example, DEA guidance instructs pharmacies to monitor for red flags that

include: (1) prescriptions written by a doctor who writes significantly more prescriptions (or in

larger quantities or higher doses) for controlled substances as compared to other practitioners in

the area, and (2) prescriptions for antagonistic drugs, such as depressants and stimulants, at the

same time. Most of the time, these attributes are not difficult to detect and should be easily

recognizable by the National Retail Pharmacies’ diversion control systems.

       12.     Other signs of diversion can be observed through data available to the National

Retail Pharmacies. That data allows them to observe patterns or instances of dispensing that are

potentially suspicious, of oversupply in particular stores or geographic areas, or of prescribers or

facilities that seem to engage in illegitimate prescribing.

       13.     The DEA has also conducted meetings with retail pharmacies, including the

National Retail Pharmacies. For example, in December 2010, DEA hosted a meeting with CVS’s

representatives and counsel and advised CVS of the “red flags . . . that a pharmacy should be



10
   See, e.g., Holiday CVS, L.L.C., d/b/a CVS/Pharmacy Nos. 219 and 5195; 77 Fed. Reg. 62,316
(DEA Oct. 12, 2012) (decision and order); East Main Street Pharmacy, 75 Fed. Reg. 66,149
(DEAOct. 27, 2010) (affirmance of suspension order); Holiday CVS, L.L.C. v. Holder, 839
F.Supp.2d 145 (D.D.C. 2012); Townwood Pharmacy; 63 Fed. Reg. 8,477 (DEA Feb. 19, 1998)
(revocation of registration); Grider Drug 1 & Grider Drug 2; 77 Fed. Reg. 44,069 (DEA July 26,
2012) (decision and order); The Medicine Dropper; 76 Fed. Reg. 20,039 (DEA April 11, 2011)
(revocation of registration); Medicine Shoppe-Jonesborough; 73 Fed. Reg. 363 (DEA Jan. 2, 2008)
(revocation of registration).



                                                  9
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 10 of 47. PageID #: 430106



familiar with in order to carry out its corresponding responsibility to ensure that the controlled

substances are dispensed for a legitimate medical purpose.”11

       14.     Examples of red flags that the DEA identified during its meeting with CVS include:

                   a. many customers receiving the same combination of prescriptions (i.e.,
                      oxycodone and alprazolam);

                   b. many customers receiving the same strength of controlled substances (i.e.,
                      30 milligrams of oxycodone with 15 milligrams of oxycodone and 2
                      milligrams of alprazolam);

                   c. many customers paying cash for their prescriptions;

                   d. many customers with the same diagnosis codes written on their
                      prescriptions (i.e., back pain, lower lumbar, neck pain, or knee pain);

                   e. individuals driving long distances to visit physicians and/or to fill
                      prescriptions.12

       15.     As another example, in a 2016 presentation to the American Pharmacists

Association, the DEA reiterated that retail pharmacies must watch for red flags such as: large

numbers of customers who: receive the same combination of prescriptions, receive the same

strength of controlled substance prescription (often for the strongest dose), have prescriptions from

the same prescriber, and have the same diagnosis code.13

       16.     In 2006, the National Association of Chain Drug Stores (“NACDS”) issued a

“Model Compliance Manual” intended to “assist NACDS members” in developing their own

compliance programs.14 The Model Compliance Manual notes that a Retail Pharmacy may:

               Generate and review reports for its own purposes” and refers to the assessment tools
               identified by CMS in its Prescription Drug Benefit Manual chapter on fraud, waste
               and abuse, including:


11
   Declaration of Joe Rannazzisi in Holiday CVS, L.L.C. v. Holder, 839 F. Supp.2d 145 (D.D.C.
2012).
12
   Id.
13
   CAH_MDL2804_00041751
14
   CAH_MDL2804_00842870


                                                 10
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 11 of 47. PageID #: 430107




                 Drug Utilization Reports, which identify the number of prescriptions filled for
                  a particular customer and, in particular, numbers for suspect classes of drugs
                  such as narcotics to identify possible therapeutic abuse or illegal activity by a
                  customer. A customer with an abnormal number of prescriptions or prescription
                  patterns for certain drugs should be identified in reports, and the customer and
                  his or her prescribing providers can be contacted and explanations for use can
                  be received.

                  Prescribing Patterns by Physician Reports, which identify the number of
                  prescriptions written by a particular provider and focus on a class or particular
                  type of drug such as narcotics. These reports can be generated to identify
                  possible prescriber or other fraud.

                 Geographic Zip Reports, which identify possible "doctor shopping" schemes or
                  "script mills" by comparing the geographic location (zip code) of the patient to
                  the location of the provider who wrote the prescription and should include the
                  location of the dispensing pharmacy.


       17.    According to law and industry standards, if a pharmacy finds evidence of

prescription diversion, the local Board of Pharmacy and DEA must be contacted.

       18.    The National Retail Pharmacies also have particularly detailed information that

would have put them on notice of, and could have been used to prevent, diversion. At the

pharmacy level, the National Retail Pharmacies would have been able to observe customers,

including, for example, customers with insurance coverage making cash payments. They could

also identify customers filling prescriptions at multiple pharmacy branches or from different

doctors, or patterns of unusual or suspicious prescribing from a particular medical provider.

Indeed, CVS Health president and CEO Larry Merlo has described the company as “America’s

front door to health care with a presence in nearly 10,000 communities across the country,” and

this position as allowing it to “see firsthand the impact of the alarming and rapidly growing

epidemic of opioid addiction and misuse.”

       19.    As explained above, in addition to their duties as distributors, the National Retail

Pharmacies also had a duty to design and implement systems to prevent diversion of controlled


                                               11
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 12 of 47. PageID #: 430108



substances in their retail pharmacy operations. Specifically, the National Retail Pharmacies had a

duty to analyze data and the personal observations of their employees for known red flags such as

(a) multiple prescriptions to the same patient using the same doctor; (b) multiple prescriptions by

the same patient using different doctors; (c) prescriptions of unusual size and frequency for the

same patient; (d) orders from out-of-state patients or prescribers; (e) an unusual or disproportionate

number of prescriptions paid for in cash; (f) prescriptions paired with other drugs frequently

abused with opioids, like benzodiazepines, or prescription “cocktails”; (g) volumes, doses, or

combinations that suggested that the prescriptions were likely being diverted or were not issued

for a legitimate medical purpose. The National Retail Pharmacies had the ability, and the

obligation, to look for these red flags on a patient, prescriber, and store level, and to refuse to fill

and to report prescriptions that suggested potential diversion.

        20.     As described above and further below, the National Retail Pharmacies also

possessed sufficiently detailed and valuable information that other companies were willing to pay

them for it. As both national pharmacy chains and distributors, the Chain Pharmacies have

especially deep knowledge of their retail stores’ orders, prescriptions, and customers. This is

underscored by the fact that Walgreens is able to sell the contents of its patients’ prescriptions to

data-mining companies such as IMS Health, Inc. In 2010, for example, Walgreen’s fiscal year

2010 SEC Form 10-K disclosed that it recognizes “purchased prescription files” as “intangible

assets” valued at $749,000,000. Walgreens could, and did, use “[d]ata mining . . . [a]cross

Walgreens retail pharmacies to determine the maximum amount that a pharmacy should be

allowed to receive . . . .” in setting ceilings for its stores.15 More recently, as part of an agreement

with AmerisourceBergen, Walgreens gained even more insight, as Walgreens has the ability to



15
     WAGMDL00757776.


                                                  12
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 13 of 47. PageID #: 430109



nominate up to two members of the Board of Directors of AmerisourceBergen. Currently,

Walgreen’s Co-Chief Operating Officer, who oversees Walgreens’ business operation, including

distribution, sits on the AmerisourceBergen Board of Directors.

       21.     Similarly, CVS Caremark’s Director of Managed Care Operations, Scott Tierney,

testified that CVS’s data vendors included IMS Health, Verispan, and Walters Kluwers and that

CVS used the vendors for “analysis and aggregation of data” and “some consulting services.” He

also testified that CVS would provide the vendors with “prescriber level data, drug level data, plan

level data, [and] de-identified patient data.”16

       22.     Each of the National Retail Pharmacies had complete access to all prescription

opioid dispensing data related to its pharmacies in the County, complete access to information

revealing the doctors who prescribed the opioids dispensed in its pharmacies in and around the

County, and complete access to information revealing the customers who filled or sought to fill

prescriptions for opioids in its pharmacies in and around the County. Each of the National Retail

Pharmacies likewise had complete access to information revealing the customers who filled or

sought to fill prescriptions for opioids in its pharmacies in and around the County, complete access

to information revealing the opioids prescriptions dispensed by its pharmacies in and around the

County, and complete access to information revealing the opioids prescriptions dispensed by its

pharmacies in and around the County. Further, each of the National Retail Pharmacies had

complete access to information revealing the geographic location of out-of-state doctors whose

prescriptions for opioids were being filled by its pharmacies in and around the County and




16
  Joint Appendix in Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 687134 (U.S.) *245-46
(Feb. 22, 2011).


                                                   13
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 14 of 47. PageID #: 430110



complete access to information revealing the size and frequency of prescriptions written by

specific doctors across its pharmacies in and around the County.

       23.     As described further below, the National Retail Pharmacies failed to fulfill their

legal duties and instead, routinely dispensed controlled substances while ignoring red flags of

diversion and abuse. The unlawful conduct by these Defendants is a substantial cause for the

volume of prescription opioids and the public nuisance plaguing Summit County.

                      i.      CVS

                      CVS Failed to Implement Effective Policies and Procedures to Guard
                      Against Diversion from its Retail Stores.

       24.     By 2009, CVS Pharmacy, Inc. owned and/or operated more than 9,000 pharmacies

in the United States. According to its website, CVS now has more than 9,900 retail locations. At

all times relevant herein, CVS pharmacies sold controlled substances, including FDA Schedule II

and FDA Schedule III controlled substances otherwise known as opiate narcotics or opioids.

       25.     Until October 6, 2014, CVS pharmacies ordered and were supplied FDA Schedule

III hydrocodone combination products (HCPs) from a combination of outside vendors and CVS

distribution centers. CVS pharmacies also received Schedule II opioids from outside vendors,

including Cardinal and McKesson.

       26.     CVS Pharmacy, Inc. instituted, set-up, ran, directed and staffed with its own

employees the majority of the SOM functions for its dispensing arms.

       27.     CVS also lacked meaningful policies and procedures to guide its pharmacy staff in

maintaining effective controls against diversion, even as they evolved over time. Not until 2012

did CVS create guidelines explaining in more detail the “red flags” or cautionary signals that CVS

pharmacists should be on the lookout for to prevent diversion and to uphold their corresponding




                                               14
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 15 of 47. PageID #: 430111



responsibilities to ensure that all dispensed controlled substances are issued for a legitimate

medical purpose.17

       28.     Even so, CVS’s conduct, and the volume it dispensed in the County thereafter

indicates that its policies were not applied. Further, as discussed elsewhere in the Third Amended

Complaint, CVS had performance metrics in place that pressured pharmacists to put profits ahead

of safety. Concerning the metrics at CVS, one pharmacist commented that, “You get stressed, and

it takes your mind away from the actual prescriptions.” Another former CVS pharmacist recalled

that “[e]very prescription [wa]s timed,” and a backlog would pop up in color on pharmacists

computer screens if they fell behind.18 Additionally, CVS has faced discrimination complaints

alleging that the company’s “Metrics” system set unobtainable goals — or at least, goals that could

not be obtained without violating the laws and practice rules governing pharmacists’ professional

responsibilities, edging out older pharmacists.

       29.     A nationally-known expert and teacher of pharmacology commented in the media

that the pace and pressure of prescription quotas appeared to be having an impact on accuracy. He

described data from the FDA’s Adverse Event Reporting System as showing a 450% increase in

reported medication errors since 2010. Anecdotally, he also “heard some pharmacists say, ‘It’s a

blur as to what happened during the day and I can only pray I didn’t make any serious mistakes.’”19


17
   Guidelines for Dispensing Controlled Substances, Document ID ROPP-0061, January 4, 2012,
CVS-MDLT1-000055548 – 55550.
18
   Sam Roe, Ray Long, and Karisa King, Contract Reporters, Pharmacies Miss Half of
Dangerous Drug Combinations, Dec. 15, 2016,
http://www.chicagotribune.com/news/watchdog/druginteractions/ct-drug-interactions-pharmacy-
met-20161214-story.html

19
   ReachMd, Are Business Tactics at Some Pharmacies Risking Your Health? (Nov. 8, 2017),
https://reachmd.com/news/are-business-tactics-at-some-pharmacies-risking-your-
health/1610793/



                                                  15
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 16 of 47. PageID #: 430112



           30.   This pressure and focus on profits would not only lead to mistakes, it also would

necessarily deter pharmacists from carrying out their obligations to report and decline to fill

suspicious prescriptions and to exercise due care in ascertaining whether a prescription is

legitimate. Indeed, “a survey by the Institute for Safe Medication Practices (ISMP) revealed that

83% of the pharmacists surveyed believed that distractions due to performance metrics or

measured wait times contributed to dispensing errors, as well as that 49% felt specific time

measurements were a significant contributing factor.”20 In 2013, the National Association of

Boards of Pharmacy (NABP), passed a resolution which cited this survey and additionally stated

that “performance metrics, which measure the speed and efficiency of prescription work flow by

such parameters as prescription wait times, percentage of prescriptions filled within a specified

time period, number of prescriptions verified, and number of immunizations given per pharmacist

shift, may distract pharmacists and impair professional judgment” and “the practice of applying

performance metrics or quotas to pharmacists in the practice of pharmacy may cause distractions

that could potentially decrease pharmacists’ ability to perform drug utilization review, interact

with patients, and maintain attention to detail, which could ultimately lead to unsafe conditions in

the pharmacy.”21

                        CVS Failed to Maintain Effective Controls Against Diversion from its
                        Summit County Pharmacies.




20
  NAPB, Performance Metrics and Quotas in the Practice of Pharmacy (Resolution 109-7-13)
(June 5, 2013), https://nabp.pharmacy/performance-metrics-and-quotas-in-the-practice-of-
pharmacy-resolution-109-7-13/

21
     Id.




                                                16
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 17 of 47. PageID #: 430113



       31.     Through 20 pharmacies in Summit County, CVS purchased more than 62 million

estimated 10mg equivalent pills in Summit County from 2006 to 2014, the years for which ARCOS

data is available. Over the same time frame, CVS was responsible for 16% of the 10mg equivalent

pills purchased in the County.

       32.     As a vertically integrated distributor and dispenser of prescription opioids, CVS

knew or should have known that an excessive volume of pills was being sold into Summit County.

       33.     The sheer volume of prescription opioids distributed to and dispensed by CVS

pharmacies in and around Summit County is indicative of potential diversion and required

appropriate due diligence.

       34.     Further, analysis of ARCOS data also reveals that, every year between 2006 and

2014, three separate CVS locations in the County purchased opioid volumes, measured in both

dosage unit and morphine milligram equivalent (“MME”) in the 90th percentile among retail and

chain pharmacies for a given year.

       35.     Discovery will reveal that CVS knew or should have known that its pharmacies in

Ohio, and the surrounding area, including West Virginia, Michigan, and Kentucky, were (a) filling

multiple prescriptions to the same patient using the same doctor; (b) filling multiple prescriptions

by the same patient using different doctors; (c) filling prescriptions of unusual size and frequency

for the same patient; (d) filling prescriptions of unusual size and frequency from out-of-state

patients; (e) filling an unusual or disproportionate number of prescriptions paid for in cash; (f)

filling prescriptions paired with other drugs frequently abused with opioids, like benzodiazepines,




                                                17
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 18 of 47. PageID #: 430114



or prescription “cocktails”;22 (g) filling prescriptions in volumes, doses, or combinations that

suggested that the prescriptions were likely being diverted or were not issued for a legitimate

medical purpose; and (h) filling prescriptions for patients and doctors in combinations that were

indicative of diversion and abuse. Also, upon information and belief, the volumes of opioids

distributed to and dispensed by these pharmacies were disproportionate to non-controlled drugs

and other products sold by these pharmacies, and disproportionate to the sales of opioids in

similarly sized pharmacy markets. The National Retail Pharmacies had the ability, and the

obligation, to look for these red flags on a patient, prescriber, and store level, and to refuse to fill

and to report prescriptions that suggested potential diversion.

        36.     Failures regarding dispensing in CVS’s Florida stores also allowed diverted opioids

to be funneled into Summit County. The well-travelled path between Florida and Ohio is described

in the Third Amended Complaint, and further with respect to pharmacy stores below.

        37.     CVS also saw huge increases in the quantity of oxycodone it dispensed in Florida

from 2006 to 2010. For example, starting with an already high baseline, a single CVS ordered

approximately four times the amount of oxycodone a typical pharmacy orders in one year in 2006.

By 2010, the same pharmacy’s 10-month history showed quantities more than thirty times the

amount of oxycodone a typical pharmacy orders in one year, and the pharmacy’s supervisor could

not explain why the volume was so high. During that time, Cardinal was the pharmacy’s main

distributor, and two of CVS’s Florida pharmacies were among Cardinal’s top four retail pharmacy

customers, dispensing a staggering amount of oxycodone compared to Cardinal’s other Florida



22
  According to definitions applied by CVS for suspicious order monitoring purposes, “cocktails
for opioids are methadone, muscle relaxants, stimulants and benzodiazepines.” CVS-MDLT1-
00000412.




                                                  18
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 19 of 47. PageID #: 430115



customers. Interviews with employees of these pharmacies revealed that they routinely observed

red flags and obvious signs that they were filling illegitimate prescriptions. One set a daily limit

of oxycodone 30mg prescriptions the pharmacy would fill each day, basing the limit on the amount

in stock that day, so as to ensure that the “real pain patients” could get their prescriptions filled.23

The pharmacy usually reached its limit by lunchtime each day, and at times within 30 minutes of

opening. Customers, aware that prescriptions were first come, first served, would line up outside

the store as early as 7:45 AM. An employee acting as “bouncer” included escorting off the

premises customers who were “hooked” on opioids and became belligerent if their prescriptions

were refused among his job duties.24 Although CVS/Caremark, Inc. had in place dispensing

guidelines for controlled substances prescriptions, these guidelines were not followed at these

stores.    Rather, they dispensed controlled substances prescriptions despite the existence of

“warning signs” in the guidelines.25

          38.   Because of its vertically integrated structure, CVS has access to complete

information regarding red flags of diversion across its pharmacies in and around Summit County,

but CVS failed to utilize this information to effectively prevent diversion.

          39.   Indeed, as late as 2014, internal documents show that an Akron CVS received a

failing grade — even by Cardinal’s standards, from Cardinal’s suspicious order monitoring

program (although Cardinal did not report CVS’s orders as suspicious that year). CVS never

submitted a single suspicious order report from this location, which was the third largest purchaser

of opioid dosage units in the County in 2013 and 2014.




23
   Declaration of Joseph Rannazzisi, Holiday CVS, LLC d/b/a CVS/Pharmacy Nos. 5195/219 v.
Eric Holder, Jr. et al., No. 1:12-cv-191, Doc. 19-6 ¶¶ 38-41 (D.D.C. Feb. 24, 2012).
24
   Id. ¶ 41.d.
25
   Id. ¶¶ 48 & 56.


                                                  19
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 20 of 47. PageID #: 430116



        40.    The pharmacy purchased over seven million dosage units of opioids in under a

decade. From 2009 to 2011 alone, it purchased nearly one million dosage units per year.

        The graph below shows a comparison between this Akron, Ohio CVS store and average

pharmacy purchasing volumes, both in Ohio and nationally, from 2006 to 2014 based on the

ARCOS data for that time:




        41.    CVS also should have been aware of other red flags at this Akron location. In 2008,

a man overdosed on heroin in the CVS pharmacy parking lot. The next year, police arrested the

occupant of a stolen car in the same parking lot, discovering a syringe and a metal spoon with

OxyContin residue in the course of the arrest.

        42.    At another, Cuyahoga Falls CVS, one of CVS’s pharmacists lost her license for

misconduct involving opioids. The Ohio Board of Pharmacy issued the indefinite suspension in

2009.




                                                 20
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 21 of 47. PageID #: 430117



       43.     As described above, in 2019, CVS acquired and is successor in interest to Ritzman

Pharmacies, which includes Ritzman Pharmacy #101 in Akron. This pharmacy purchased (and by

extension, dispensed) far more opioids relative to other pharmacies in the County, state, and nation.

Each year for which ARCOS data is available, its purchasing volume was roughly three times the

state and national averages for opioids. From 2015 to 2017, Cardinal ranked this pharmacy among

the top 50 in the United States for oxycodone sales. The graph below highlights the pharmacy’s

opioid purchasing volume as compared to average pharmacies in Ohio and nationally, from 2006

to 2014.




       44.     Meanwhile, despite the conduct described above, CVS has attempted to portray

itself as a good corporate citizen, not a cause of the opioid crisis. To that end, it claims to be

“playing an active role in the search for solutions to the opioid crisis in a number of ways.”

       45.     Confirming its systemic failures to implement and adhere to adequate controls

against diversion, CVS has repeatedly faced enforcement actions. In addition to those listed in the




                                                 21
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 22 of 47. PageID #: 430118



Third Amended Complaint, as recently as March 2019, CVS Pharmacy, Inc. (including all of its

relevant subsidiaries and affiliates) entered into a $535,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island, acting on behalf of the United States and the DEA’s

Providence Office. In connection with the settlement, a DEA agent stated: “Pharmacies put

patients at risk when they dispense Schedule II narcotics, which have the highest potential for

abuse, without a valid and legal prescription.26

          46.    In August of 2018, CVS paid $ 1 million to resolve allegations that CVS pharmacies

throughout the Northern District of Alabama violated record-keeping requirements under the CSA

and its implementing regulations, the largest civil fine paid in Alabama by a DEA registrant.

          47.    In June of 2018, CVS paid $1.5 million to resolve allegations that CVS pharmacies

in Long Island, New York failed to timely report the loss or theft of controlled substances,

including hydrocodone, recognized as one of the most commonly diverted controlled substances.

          48.    In 2013, CVS agree to pay $ 11 million to resolve allegations it violated the CSA

and related federal regulations at its retail stores in Oklahoma and elsewhere by: (1) creating and

using “dummy” DEA registration numbers on dispensing records, including records provided to

state prescription drug monitoring programs; (2) filling prescriptions from prescribers who lacked

current or valid DEA numbers; and (3) substituting the DEA number of non-prescribing

practitioners for the DEA numbers of prescribers on prescription records.

                        ii.    Walgreens

          A.     Walgreens Failed to Maintain and Apply Adequate Policies and Procedures,
                 and Used Those It Did Develop for Show, Not Real and Lasting Change.




26
     https://www.dea.gov/press-releases/2019/04/16/cvs-pay-535000-filling-invalid-prescriptions


                                                   22
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 23 of 47. PageID #: 430119



       49.     Although Walgreens purported to have in place “Good Faith Dispensing” (“GFD”)

Policies for many years, it failed to meaningful apply policies and procedures, or to train

employees in its retail pharmacies, on identifying and reporting potential diversion.

       50.     In 2009, the DEA issued an Order to Show Cause regarding Walgreens’s dispensing

practices at a San Diego pharmacy. Although the Order addressed this specific location, the

response, including Walgreens’ internal assessment of its compliance, or lack thereof, revealed

systemic failures from which its Summit County pharmacies would not have been exempt.

Indeed, during the course of the investigation, Walgreens internally noted that it currently had “no

training” internally for employees dispensing controlled substances.27        Ultimately, in 2011,

Walgreens and the DEA entered a Memorandum of Agreement regarding all “Walgreens…

pharmacy locations registered with the DEA to dispense controlled substances,” requiring

Walgreens to implement significant nationwide controls lacking in its operations.28

       51.     Meanwhile, related to its Florida operations, Walgreens, while nominally

implementing required controls, sought to avoid “documenting [its] own potential noncompliance”

regarding “legitimate indicators of inappropriate prescriptions.”

       52.     Walgreens knew that the DEA was conducting a “crackdown on Florida pharmacies

where the market is notorious for illicit prescription painkillers” and that Walgreens’s own

pharmacies accounted for 53 of the top 100 retail sellers of oxycodone in Florida.29 Walgreens

also knew these pills being sold into the “epicenter[s] of [the] notorious well-documented epidemic

of prescription drug abuse[,] . . . were migrating to other states,” and that many “prescriptions




27
   See WAGFLDEA00001861.
28
   See WAGMDL00578350.
29
   See WAGMDL00119539.



                                                23
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 24 of 47. PageID #: 430120



[were] not for a legitimate medical purpose.”30 In addition, Walgreens received presentations

highlighting an Ohio drug ring’s trips to Florida to get pills, and significant volumes of opioid

prescriptions from Florida doctors for Ohio and Kentucky patients being filled in Ohio.31

       53.     Even so, Walgreens still failed to maintain effective control against diversion,

including from its Florida stores. Its misconduct continued even after a local police chief in a

Florida town started writing letters to two of its pharmacies, which had been the site of multiple

arrests “stemming from the prescriptions they filled” and asked for their help “in ‘dealing with the

prescription medication epidemic.’” The same police chief also met with Walgreens Loss

Prevention officials in February 2011, seeking to bring awareness to the problems.32 Elevating the

concerns, he also “sent identical letters to the Chairman and CEO of Walgreens”; the letters

described the “bastion of illegal drug sales” that Walgreens pharmacy parking lots had become

and sought “their support and assistance in combating the prescription drug epidemic.”

       54.     In 2013, Walgreens reached a Memorandum of Understanding (“2013 MOA”) with

the U.S. Department of Justice and the DEA to resolve multiple Orders to Show Cause and

Immediate Suspension Orders against it. As part of the agreement, Walgreens “acknowledge[d]

that certain Walgreens retail pharmacies did on some occasions dispense certain controlled

substances in a manner not fully consistent with its compliance obligations under the CSA . . . and

its implementing regulations.”33 The 2013 MOA required Walgreens to, among other things,




30
   See Stahmann Dep. Dkt. # 1971-2 at 207; see also Exh. 46 – Sean Barnes Dep. (10/22/18) at
127:4-12; 255:7-17.
31
   See WAGMDL00441397 at WAGMDL041412 – 419.
32
   WAGMDL00490963 at WAGMDL00387660.
33
   WAGMDL00490963 at WAGMDL00490964.



                                                24
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 25 of 47. PageID #: 430121



“maintain a compliance program in an effort to detect and prevent diversion of controlled

substances” as required by law.34

       55.     As reported35 by the United States Attorney For the Southern District of Florida,

the settlement resulted in a then-record breaking fine for widespread violations of the law:

               Walgreens (Walgreens), the nation’s largest drug store chain, has agreed to pay $80
               million in civil penalties, resolving the DEA’s administrative actions and the
               United States Attorney’s Office’s civil penalty investigation regarding the
               Walgreens Jupiter Distribution Center and six Walgreens retail (collectively
               “Registrants”) in Florida. The settlement further resolves similar open civil
               investigations in the District of Colorado, Eastern District of Michigan, and Eastern
               District of New York, as well as civil investigations by DEA field offices
               nationwide, pursuant to the Controlled Substances (the Act).

               The settlement, the largest in DEA history, resolves allegations that the Registrants
               committed an unprecedented number of record-keeping and dispensing violations
               under the Act. According to documents filed in the underlying administrative
               actions, the Registrants negligently allowed controlled substances listed in
               Schedules II - V of the Act, such as oxycodone and other prescription pain killers,
               to be diverted for abuse and illegal black market sales.

               …

               U.S. Attorney Wifredo A. Ferrer stated, “Prescription drug abuse is a tremendous
               problem in Florida and throughout the country. Every day, individuals die from
               prescription drug overdoses. The record-keeping requirements of the Controlled
               Substances Act and DEA regulations are designed to prevent prescription pain
               killers, like oxycodone, from ending up on our streets. For this reason, we cannot
               allow pharmacies to circumvent their regulatory record-keeping and dispensing
               obligations.”

               The settlement agreement covers conduct that was the subject of DEA’s
               administrative actions and the U.S. Attorney’s Office civil penalty
               investigation. . . . [T]he six retail pharmacies in Florida that received the suspicious
               drug shipments from the Jupiter Distribution Center, in turn, filled customer
               prescriptions that they knew or should have known were not for legitimate medical
               use. In addition, these retail pharmacies and others elsewhere in the United States
               failed to properly identify and mark, as required by DEA regulations, hardcopy
               controlled substance prescriptions that were outsourced to a “central fill” pharmacy


34
  Id. at WAGMDL00490968.
35
     https://www.dea.gov/press-releases/2013/06/11/walgreens-agrees-pay-record-settlement-80-
million-civil-penalties-under


                                                 25
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 26 of 47. PageID #: 430122



               for filling. Without Walgreens’ retail pharmacies identifying these outsourced
               prescriptions, DEA could not accurately determine which prescriptions were filled
               from the retail pharmacies’ own drug supplies and which prescriptions were filled
               by a “central fill.” Consequently, DEA could not determine the accuracy of the
               retail pharmacies’ drug records. The DEA’s administrative actions demonstrated
               millions of violations of this type.

               In addition to the $80 million civil penalty for the above violations, the settlement
               revokes the Registrants’ ability to distribute or dispense controlled substances listed
               in Schedules II - V for two years, ending in 2014. As part of the settlement,
               Walgreens admitted that it failed to uphold its obligations as a DEA registrant
               regarding the above-described conduct. Furthermore, Walgreens has agreed to
               create a Department of Pharmaceutical Integrity to ensure regulatory compliance
               and prevent the diversion of controlled substances. Walgreens has also agreed to
               enhance its training and compliance programs, and to no longer monetarily or
               otherwise compensate its pharmacists based on the volume of prescriptions filled.

       56.     Meanwhile, like CVS, Walgreens employed performance metrics for its

pharmacists. One former Walgreens pharmacist described management critiques for “not going

fast enough” in dispensing prescriptions and believed “[t]hey’d like you to fill one a minute if you

could.” She recalled there was even a timer to alert her if she was falling behind, and threats of

reduced hours or a move to a different store or location.36 A March 2013 memo confirms that

volume targets included controlled substances as late as 2013 and even after the adopting of the

GFD policy. Specifically, the memo states, as the response to an “[a]nticipated question” that

“GFD concerns doesn’t relieve you from trying to attain the numbers that have been set for you.”37

As part of its settlement with the DEA, however, Walgreens agreed to exclude controlled

substances calculation from bonus calculations from 2014 forward.38




36
    Are Business Tactics at Some Pharmacies Risking Your Health? (Nov. 8, 2017),
https://reachmd.com/news/are-business-tactics-at-some-pharmacies-risking-your-
health/1610793/
37
   WAGMDL00302949.
38
   WMT_MDL_000048623 at 12 [DEA Settlement Agreement].



                                                 26
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 27 of 47. PageID #: 430123



          57.    Even after development and a relaunch of its GFD policy, Denman Murray,

Director of Rx Supply Chain Retail, stated in his deposition that, “traditionally, we’ve always

treated a controlled substance like any other, [a] widget’s a widget to the system.”39

          B.     Walgreens Failed to Maintain Effective Controls Against Diversion from Its
                 Summit County Pharmacies.

          58.    Although Walgreens had access to significant information about red flags due to its

vertical integration with its stores, Walgreens failed to use available information from indicating

red flags in order to more effectively prevent diversion.

          59.    Through 14 pharmacies in Summit County, Walgreens purchased more than 52

million estimated 10mg equivalent pills in Summit County from 2006 to 2014, the years for which

ARCOS data is available. Over the same time frame, Walgreens was responsible for 14% of the

10mg equivalent pills purchased in the County.

          60.    As a vertically integrated distributor and dispenser of prescription opioids,

Walgreens knew or should have known that an excessive volume of pills was being sold into

Summit County.

          61.    The sheer volume of prescription opioids distributed to and dispensed by Walgreens

pharmacies in and around Summit County is indicative of potential diversion and required

appropriate due diligence.

          62.    Further, analysis of ARCOS data also reveals that, multiple separate Walgreens

locations in the County purchased opioid volumes, measured in dosage units and morphine

milligram equivalent (“MME”) in the 90th percentile among retail and chain pharmacies for a given

year.




39
     See D. Murray Deposition, 31:20-22 (Jan. 15, 2019).


                                                 27
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 28 of 47. PageID #: 430124



       63.     Discovery will reveal that Walgreens knew or should have known that its

pharmacies in Ohio, and the surrounding area, including West Virginia, Michigan, and Kentucky,

were (a) filling multiple prescriptions to the same patient using the same doctor; (b) filling multiple

prescriptions by the same patient using different doctors; (c) filling prescriptions of unusual size

and frequency for the same patient; (d) filling prescriptions of unusual size and frequency from

out-of-state patients; (e) filling an unusual or disproportionate number of prescriptions paid for in

cash (f) filling prescriptions paired with other drugs frequently abused with opioids, like

benzodiazepines, or prescription “cocktails”; filling prescriptions (g) in volumes, doses, or

combinations that suggested that the prescriptions were likely being diverted or were not issued

for a legitimate medical purpose; and (h) filling prescriptions for patients and doctors in

combinations that were indicative of diversion and abuse. Also, upon information and belief, the

volumes of opioids distributed to and dispensed by these pharmacies were disproportionate to non-

controlled drugs and other products sold by these pharmacies, and disproportionate to the sales of

opioids in similarly sized pharmacy markets. The National Retail Pharmacies had the ability, and

the obligation, to look for these red flags on a patient, prescriber, and store level, and to refuse to

fill and to report prescriptions that suggested potential diversion.

       64.     Because of its vertically integrated structure, Walgreens has access to complete

information regarding red flags of diversion across its pharmacies in and around Summit County,

but Walgreens failed to utilize this information to effectively prevent diversion.

       65.     Indeed, police reports describe a Summit County Walgreens as a “known drug area”

and a “high drug transaction area.” Officers made multiple drug arrests in this Walgreens parking

lot within a matter of weeks.




                                                  28
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 29 of 47. PageID #: 430125



         66.   In addition, the Ohio Board of Pharmacy suspended the license of a pharmacist at

a Macedonia, Ohio Walgreens in 2015 for stealing oxycodone.

         67.   Walgreens admits its role in the opioid epidemic, stating it has the “ability – and []

critical responsibility – to fight the opioid crisis” as the “nation’s largest pharmacy chain” in a time

when “[a]ddiction to prescription painkillers, heroin, and other opioids has surged, with opioid

overdoses quadrupling in this decade” and “drug overdose deaths – the majority from prescription

and illicit opioids” resulting in “more fatalities than from motor vehicle crashes and gun homicides

combined.” Walgreens also admits the “opioid crisis” is caused by “misuse, abuse and addiction”

that result from the “flow of opioids that fuel the epidemic.”

                       iii.    Rite Aid Failed to Maintain Effective Controls Against
                               Diversion and Instead Fueled a Black Market in Summit
                               County.

         68.   Rite Aid’s dispensing policies are described as practices the chain was

“implementing” in a 2013 Purdue document, but as less detailed than those of CVS and

Walgreens.40

         69.   Meanwhile, through eleven pharmacies in Summit County, Rite Aid purchased

more than 35 million estimated 10mg equivalent pills in Summit County from 2006 to 2014, the

years for which ARCOS data is available. Over the same time frame, Rite Aid was responsible

for 9% of the 10mg equivalent pills purchased in the County.

         70.   As a vertically integrated distributor and dispenser of prescription opioids, Rite Aid

knew or should have known that an excessive volume of pills was being sold into Summit County.




40
     PPLPC039000948064, PPLPC039000948068.


                                                  29
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 30 of 47. PageID #: 430126



        71.    The sheer volume of prescription opioids distributed to and dispensed by Rite Aid

pharmacies in and around Summit County is indicative of potential diversion and required

appropriate due diligence.

        72.    Further, analysis of ARCOS data also reveals that a Summit County Rite Aid

purchased opioid volumes, measured in in dosage units and morphine milligram equivalent

(“MME”) in the 90th percentile among retail and chain pharmacies every year between 2006 and

2014.

        73.    Discovery will reveal that Rite Aid knew or should have known that its pharmacies

in Ohio, and the surrounding area, including West Virginia, Michigan, and Kentucky, were (a)

filling multiple prescriptions to the same patient using the same doctor; (b) filling multiple

prescriptions by the same patient using different doctors; (c) filling prescriptions of unusual size

and frequency for the same patient; (d) filling prescriptions of unusual size and frequency from

out-of-state patients; (e) filling an unusual or disproportionate number of prescriptions paid for in

cash; (f) filling prescriptions paired with other drugs frequently abused with opioids, like

benzodiazepines, or prescription “cocktails”; (g) filling prescriptions in volumes, doses, or

combinations that suggested that the prescriptions were likely being diverted or were not issued

for a legitimate medical purpose; and (h) filling prescriptions for patients and doctors in

combinations that were indicative of diversion and abuse. Also, upon information and belief, the

volumes of opioids distributed to and dispensed by these pharmacies were disproportionate to non-

controlled drugs and other products sold by these pharmacies, and disproportionate to the sales of

opioids in similarly sized pharmacy markets. The National Retail Pharmacies had the ability, and

the obligation, to look for these red flags on a patient, prescriber, and store level, and to refuse to

fill and to report prescriptions that suggested potential diversion.




                                                  30
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 31 of 47. PageID #: 430127



       74.     Because of its vertically integrated structure, Rite Aid has access to complete

information regarding red flags of diversion across its pharmacies in and around Summit County,

but Rite Aid failed to utilize this information to effectively prevent diversion.

       75.     Evidence of diversion should have been apparent from the conduct of its own

employees. A Rite Aid pharmacist in the County was arrested for taking narcotics from the store

for another’s use. Pharmacists at other Ohio Rite Aids have similarly faced disciplinary action

related to possible diversion or wrongful prescription of prescription opioids.

       76.     As another example, Rite Aid stores dispensed opioids to customers of a notorious,

convicted pill mill doctor in the County.

       77.     Confirming its systemic failures to implement and adhere to adequate controls

against diversion, Rite Aid has repeatedly faced enforcement actions. In addition to those listed

in the Third Amended Complaint, as recently as January 2019, it paid $177,000 into the Naloxone

Fund for the State of Massachusetts to resolve allegations that failed to follow regulations designed

to prevent substance use disorder in its dispensing of controlled substances, including opioids.

Evidencing the systemic nature of the problem, Rite Aid, as part of the agreement, agreed to

improve its dispensing practices.

       78.     In 2018, Rite Aid also agreed to pay a $300,000 settlement for filling Schedule III

controlled substances prescriptions in excess of the maximum dosage units allowed to be dispensed

at one time.

       79.     In 2017, Rite Aid paid $834,200 in civil penalties to resolve allegations by the DEA

that Rite Aid pharmacies in Los Angeles dispensed controlled substances in violation of the CSA.

The DEA’s “investigation revealed the incorrect or invalid registration numbers were used at least




                                                 31
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 32 of 47. PageID #: 430128



1,298 times as a result of Rite Aid’s failure to adequately maintain its internal database.”41 Further

evidencing the lack of internal controls, the settlement also “resolve[d] allegations that Rite Aid

pharmacies dispensed, on at least 63 occasions, prescriptions for controlled substances written by

a practitioner whose DEA registration number had been revoked by the DEA for cause.”42

                        iv.     Walmart Failed to Maintain Effective Controls Against
                                Diversion from Its Summit County Pharmacies.

           80.   Walmart, throughout the relevant time period, owned and operated pharmacies

throughout the United States, including pharmacies in Summit County.

           81.   Walmart pharmacies in and around Summit County received distributions of

prescriptions from Walmart’s distribution centers and from other wholesale distributors, which

enabled these pharmacies to have the same orders filled by both Walmart and a third-party

distributor.

           82.   The volume of prescription opioids dispensed by Walmart pharmacies in and

around Summit County is indicative of potential diversion and required appropriate due diligence.

           83.   Through just four pharmacies, Walmart purchased nearly 4 million estimated 10mg

equivalent pills, or 4.8 million dosage units, of opioids from 2006 to 2014, the years for which

ARCOS data is available.

           84.   As a vertically integrated distributor and dispenser of prescription opioids, Walmart

knew or should have known that it was dispensing an excessive volume of pills into and around

Summit County.




41
  DEA, Rite Aid Pays $834,200 Settlement for Alleged Controlled Substances Act Violations in
Los Angeles (March 9, 2017), https://www.dea.gov/press-releases/2017/03/09/rite-aid-pays-
834200-settlement-alleged-controlled-substances-act
42
     Id.


                                                  32
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 33 of 47. PageID #: 430129



       85.     Discovery will reveal that Walmart knew or should have known that its pharmacies

in Ohio, and the surrounding area, including West Virginia, Michigan, and Kentucky, were: (a)

filling multiple prescriptions to the same patient using the same doctor; (b) filling multiple

prescriptions by the same patient using different doctors; (c) filling prescriptions of unusual size

and frequency for the same patient; (d) filling prescriptions of unusual size and frequency from

out-of-state patients; (e) filling an unusual or disproportionate number of prescriptions paid for in

cash; (f) filling prescriptions paired with other drugs frequently abused with opioids, like

benzodiazepines or prescription “cocktails”; (g) filling prescriptions in volumes, doses, or

combinations that suggested that the prescriptions were likely being diverted or were not issued

for a legitimate medical purpose; and (h) filling prescriptions for patients and doctors in

combinations that were indicative of diversion and abuse. Also, upon information and belief, the

volumes of opioids distributed to and dispensed by these pharmacies were disproportionate to non-

controlled drugs and other products sold by these pharmacies, and disproportionate to the sales of

opioids in similarly sized pharmacy markets. The National Retail Pharmacies had the ability, and

the obligation, to look for these red flags on a patient, prescriber, and store level, and to refuse to

fill and to report prescriptions that suggested potential diversion.

       86.     Walmart had complete access to all prescription opioid distribution data related to

Walmart pharmacies in and around Summit County.

       87.     Walmart had complete access to all prescription opioid dispensing data related to

Walmart pharmacies in and around Summit County.

       88.     Walmart had complete access to information revealing the doctors who prescribed

the opioids dispensed in Walmart pharmacies in and around Summit County.




                                                  33
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 34 of 47. PageID #: 430130



        89.    Walmart had complete access to information revealing the customers who filled or

sought to fill prescriptions for opioids in Walmart pharmacies in and around Summit County.

        90.    Walmart had complete access to information revealing the opioids prescriptions

dispensed by Walmart pharmacies in and around Summit County.

        91.    Walmart had complete access to information revealing the geographic location of

out-of-state doctors whose prescriptions for opioids were being filled by Walmart pharmacies in

and around Summit County.

        92.    Walmart had complete access to information revealing the size and frequency of

prescriptions written by specific doctors across Walmart pharmacies in and around Summit

County.

        93.    Yet, Walmart failed to put in place effective policies and procedures for the

dispensing of prescription opioids. In 2009, the DEA issued a Show Cause order seeking to revoke

the registration of a Walmart pharmacy in California. The order alleged that the pharmacy:

        (1) improperly dispensed controlled substances to individuals based on purported
        prescriptions issued by physicians who were not licensed to practice medicine in
        California; (2) dispensed controlled substances . . . based on Internet prescriptions
        issued by physicians for other than a legitimate medical purpose and/or outside the
        usual course of professional practice . . . ; and (3) dispensed controlled substances
        to individuals that [the pharmacy] knew or should have known were diverting the
        controlled substances.43

        94.    In addition, a 2011 Memorandum of Agreement (“2011 MOA”) arising out of the

investigation states that the DEA also learned that the same pharmacy was allegedly dispensing

controlled substances based on prescriptions that lacked valid DEA numbers and allegedly refilling

controlled-substances prescriptions too early.




43
     WMT_MDL_000043490.


                                                 34
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 35 of 47. PageID #: 430131



        95.     Upon information and belief the failures described in the 2011 MOA were not

limited to California but reflected systemic failures at the corporate level. Indeed, the 2011 MOA,

which required Walmart to maintain a “compliance program” states that it is applicable to “all

current and future Walmart Pharmacy locations.”

                       v.     Giant Eagle Failed to Maintain Effective Controls Against
                              Diversion from its Summit County Pharmacies.

        96.     Although Giant Eagle had access to significant information about red flags due to

its vertical integration with its stores, it failed to use available information from indicating red

flags in order to more effectively prevent diversion.

        97.     HBC representatives have admitted that Giant Eagle pharmacy staff have diverted

prescription opioids, amounting to tens of thousands of units.

        98.     Red flags should also have been apparent given that the State of Ohio Board of

Pharmacy found that Giant Eagle Pharmacy #4098, in Chardon, Ohio, “from May 1, 2009 through

January 21, 2011, fail[ed] to provide effective and approved controls and procedures to deter and

detect theft and diversion of dangerous drugs, to wit: the following controlled substances and

dangerous drugs were stolen from the pharmacy yet internal control procedures failed to deter or

detect the theft.”:

 Drug                                  Strength               Shortage      Percent of Stock


 hydrocodone with APAP                 5/325                  1,321         53.92


 hydrocodone with APAP                 5/500                  (-648)        0.65


 hydrocodone with APAP                 7.5/325                5,237         67.49




                                                 35
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 36 of 47. PageID #: 430132



 hydrocodone with APAP                7.5/500                6,161        72.06


 hydrocodone with APAP                7.5/750                30,566       57.67


 hydrocodone with APAP                10/325                 5,282        75.67


 hydrocodone with APAP                10/500                 14,586       75.19


 hydrocodone with APAP                10/650                 5,523        82.07


 hydrocodone with APAP                10/660                 17,512       82.22


 hydrocodone with ibuprofen           7.5/200                1,057        52.33


 carisoprodol                         350                    7,556        27.68


 Suboxone                             8                      553          20.0444




The State Board further found that “[t]he drugs were stolen by an inadequately supervised

technician who admitted to a Board agent that the drugs were diverted to her addicted husband and

also sold to another individual.” These figures demonstrate Giant Eagle’s knowledge of and failure

to prevent diversion.

       99.      Additional unreported diversion from Giant Eagle pharmacies is evidenced in

monthly narcotic audit reports and in the testimony of Giant Eagle Pharmacy District Leader Fred




44
  Table from Ohio Board of Pharmacy, Docket Number D-110714-197: In the Matter of Giant
Eagle Pharmacy #4098.


                                                36
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 37 of 47. PageID #: 430133



Bencivengo, who testified as to several instances in a single narcotic audit report where suspected

diversions of opioids should have been but were not reported.

       100.    The sheer volume of prescription opioids distributed to and dispensed by Giant

Eagle pharmacies in and around Summit County is indicative of potential diversion and required

appropriate due diligence.

       101.    Discovery will reveal that Giant Eagle knew or should have known that its

pharmacies in Ohio, and the surrounding area, including West Virginia, Michigan, and Kentucky,

were (a) filling multiple prescriptions to the same patient using the same doctor; (b) filling multiple

prescriptions by the same patient using different doctors; (c) filling prescriptions of unusual size

and frequency for the same patient; (d) filling prescriptions of unusual size and frequency from

out-of-state patients; (e) filling an unusual or disproportionate number of prescriptions paid for in

cash; (f) filling prescriptions paired with other drugs frequently abused with opioids, like

benzodiazepines, or prescription “cocktails”; (g) filling prescriptions in volumes, doses, or

combinations that suggested that the prescriptions were likely being diverted or were not issued

for a legitimate medical purpose; and (h) filling prescriptions for patients and doctors in

combinations that were indicative of diversion and abuse. Also, upon information and belief, the

volumes of opioids distributed to and dispensed by these pharmacies were disproportionate to non-

controlled drugs and other products sold by these pharmacies, and disproportionate to the sales of

opioids in similarly sized pharmacy markets. The National Retail Pharmacies had the ability, and

the obligation, to look for these red flags on a patient, prescriber, and store level, and to refuse to

fill and to report prescriptions that suggested potential diversion.

       102.    In Summit County, Giant Eagle was responsible for more than 25 million estimated

10mg equivalent pills purchased from 2006 through 2014, the period for which ARCOS data is




                                                  37
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 38 of 47. PageID #: 430134



available. During that time, its twelve pharmacies accounted for 5.32% of the opioids purchased

in the County.

        103.      Further, analysis of ARCOS data also reveals that, a Giant Eagle pharmacy in the

County dispensed opioid volumes, measured in morphine milligram equivalent (“MME”) in the

90th percentile for its purchases among retail and chain pharmacies every year between 2006 and

2014.

        The County amends its Sixth Claim for Relief (Absolute Public Nuisance) as follows:

                                    SIXTH CLAIM FOR RELIEF

                              Common Law Absolute Public Nuisance
                                   (Against All Defendants)

        104.      Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully

set forth herein unless inconsistent with the allegations in this Count, and further alleges:

        105.      Defendants created and maintained a public nuisance which proximately caused

injury to Plaintiffs.

        106.      A public nuisance is an unreasonable interference with a right common to the

general public.

        107.      Defendants have created and maintained a public nuisance by marketing,

distributing, dispensing, and selling opioids in ways that unreasonably interfere with the public

health, welfare, and safety in Plaintiffs’ communities, and Plaintiffs and the residents of Plaintiffs’

communities have a common right to be free from such conduct and to be free from conduct that

creates a disturbance and reasonable apprehension of danger to person and property.

        108.      The public nuisance is an absolute public nuisance because Defendants’ nuisance-

creating conduct was intentional and unreasonable and/or violated statutes which established

specific legal requirements for the protection of others.



                                                   38
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 39 of 47. PageID #: 430135



       109.    Defendants have created and maintained an absolute public nuisance through their

ongoing conduct of marketing, distributing, dispensing, and selling opioids, which are dangerously

addictive drugs, in a manner which caused prescriptions and sales of opioids to skyrocket in

Plaintiffs’ communities, flooded Plaintiffs’ communities with opioids, and facilitated and

encouraged the flow and diversion of opioids into an illegal, secondary market, resulting in

devastating consequences to Plaintiffs and the residents of Plaintiffs’ communities.

       110.    Defendants know, and have known, that their intentional, unreasonable, and

unlawful conduct will cause, and has caused, opioids to be used and possessed illegally and that

their conduct has produced an ongoing nuisance that has had, and will continue to have, a

detrimental effect upon the public health, welfare, safety, peace, comfort, and convenience of

Plaintiffs and Plaintiffs’ communities.

       111.    Defendants’ conduct has created an ongoing, significant, unlawful, and

unreasonable interference with rights common to the general public, including the public health,

welfare, safety, peace, comfort, and convenience of Plaintiffs and Plaintiffs’ communities. See

Restatement (Second) of Torts § 821B.

       112.    The interference is unreasonable because Defendants’ nuisance-creating conduct:

               a. Involves a significant interference with the public health, the public safety, the
                  public peace, the public comfort, and/or the public convenience;

               b. At all relevant times was and is proscribed by state and federal laws and
                  regulations; and/or

               c. Is of a continuing nature and, as Defendants know, has had and is continuing
                  to have a significant effect upon rights common to the general public,
                  including the public health, the public safety, the public peace, the public
                  comfort, and/or the public convenience.

       113.    The significant interference with rights common to the general public is described

in detail throughout this Complaint and includes:



                                                39
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 40 of 47. PageID #: 430136



               a. The creation and fostering of an illegal, secondary market for prescription
                  opioids;

               b. Easy access to prescription opioids by children and teenagers;

               c. A staggering increase in opioid abuse, addiction, overdose, injuries, and
                  deaths;

               d. Infants being born dependent on opioids due to prenatal exposure, causing
                  severe withdrawal symptoms and lasting developmental impacts;

               e. Employers have lost the value of productive and healthy employees; and

               f. Increased costs and expenses for Plaintiffs relating to healthcare services, law
                  enforcement, the criminal justice system, social services, and education
                  systems.

       114.    Defendants intentionally and unreasonably and/or unlawfully deceptively marketed

and pushed as many opioids onto the market as possible, fueling addiction to and diversion of these

powerful narcotics, resulting in increased addiction and abuse, an elevated level of crime, death

and injuries to the residents of Plaintiffs’ communities, a higher level of fear, discomfort and

inconvenience to the residents of Plaintiffs’ communities, and direct costs to Plaintiffs and

Plaintiffs’ communities.

       115.    Each Defendant is liable for creating the public nuisance because the intentional

and unreasonable and/or unlawful conduct of each Defendant was a substantial factor in producing

the public nuisance and harm to Plaintiffs.

       116.    A violation of any rule or law controlling the sale and/or distribution of a drug of

abuse in Plaintiffs’ communities constitutes an absolute public nuisance. See e.g. R.C. § 4729.35

(“The violation by a . . . person of any laws of Ohio or of the United States of America or of any

rule of the board of pharmacy controlling the distribution of a drug of abuse . . . constitute[s] a

public nuisance[.]”).




                                                40
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 41 of 47. PageID #: 430137



       117.    In the sale distribution, and dispensation of opioids in Ohio and Plaintiffs’

communities, Defendants violated federal law, including, but not limited to, 21 U.S.C.A. § 823

and 21 C.F.R. § 1301.74, and Ohio law, including, but not limited to, R.C. § 4729.01(F), R.C. §§

4729.51-4729.53, and O.A.C. §§ 4729-9-12, 4729-9-16, 4729-9-28, and 4729-9-05(A).

       118.    Defendants’ unlawful nuisance-creating conduct includes violating federal and

Ohio statutes and regulations, including the controlled substances laws, by:

               a. Distributing, dispensing, by distributors and selling by manufacturers of
                  opioids in ways that facilitated and encouraged their flow into the illegal,
                  secondary market;

               b. Distributing, dispensing by distributors and selling by manufacturers of
                  opioids without maintaining effective controls against the diversion of
                  opioids;

               c. Choosing not to effectively monitor for suspicious orders;

               d. Choosing not to investigate suspicious orders;

               e. Choosing not to report suspicious orders;

               f. Choosing not to stop or suspend shipments of suspicious orders;

               g. Distributing, dispensing by distributors and selling by manufacturers of
                  opioids prescribed by “pill mills” when Defendants knew or should have
                  known the opioids were being prescribed by “pill mills;”

               h. Defendants’ intentional and unreasonable nuisance-creating conduct, for
                  which the gravity of the harm outweighs the utility of the conduct, includes:

               i. Distributing, dispensing by distributors and selling by manufacturers of
                  opioids in ways that facilitated and encouraged their flow into the illegal,
                  secondary market;

               j. Distributing and dispensing by distributors and selling by manufacturers of
                  opioids without maintaining effective controls against the diversion of
                  opioids;

               k. Choosing not to effectively monitor for suspicious orders;

               l. Choosing not to investigate suspicious orders;

               m. Choosing not to report suspicious orders;


                                                41
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 42 of 47. PageID #: 430138



                 n. Choosing not to stop or suspend shipments of suspicious orders; and

                 o. Distributing, dispensing, by distributors and selling by manufacturers of
                    opioids prescribed by “pill mills” when Defendants knew or should have
                    known the opioids were being prescribed by “pill mills.”

          119.   Defendants intentionally and unreasonably distributed, dispensed, and sold opioids

that Defendants knew would be diverted into the illegal, secondary market and would be obtained

by persons with criminal purposes.

          120.   The Marketing Defendants intentionally and unreasonably engaged in a deceptive

marketing scheme that was designed to, and successfully did, change the perception of opioids and

cause their prescribing and sales to skyrocket in Plaintiffs’ communities.

          121.   The Marketing Defendants intentionally and unreasonably misled Plaintiffs,

healthcare providers, and the public about the risks and benefits of opioids, including minimizing

the risks of addiction and overdose and exaggerating the purported benefits of long-term use of

opioids for the treatment of chronic pain.

          122.   The Marketing Defendants violated Ohio and federal statutes and regulations,

including the controlled substances laws, by engaging in the deceptive marketing of opioids, as

described in this Complaint.

          123.   In the distribution, dispensation, and sale of opioids in Ohio and Plaintiffs’

communities, Defendants violated and/or aided and abetted violations of R.C. § 2925.02(A), which

states:

                 “No person shall knowingly do any of the following:

                 (1) By force, threat, or deception, administer to another or induce
                 or cause another to use a controlled substance; . . . or

                 (3) By any means, administer or furnish to another or induce or
                 cause another to use a controlled substance, and thereby cause
                 serious physical harm to the other person, or cause the other person
                 to become drug dependent.”


                                                  42
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 43 of 47. PageID #: 430139



       124.    Defendants are in the business of manufacturing, marketing, selling and/or

distributing prescription drugs, including opioids, which are specifically known to Defendants to

be dangerous because inter alia these drugs are defined under federal and state law as substances

posing a high potential for abuse and addiction. Defendants are in the business of manufacturing,

marketing, distributing, and/or dispensing prescription drugs, including opioids, which are

specifically known to Defendants to be dangerous because inter alia these drugs are defined under

federal and state law as substances posing a high potential for abuse and addiction.

       125.    Indeed, opioids are akin to medical-grade heroin. Defendants’ wrongful conduct of

deceptively marketing and pushing as many opioids onto the market as possible led directly to the

public nuisance and harm to Plaintiffs—exactly as would be expected when medical-grade heroin

in the form of prescription opioids are deceptively marketed, flood the community, and are

diverted into an illegal, secondary market.

       126.    Defendants had control over their conduct in Plaintiffs’ communities and that

conduct has had an adverse effect on rights common to the general public. Marketing Defendants

controlled their deceptive advertising and efforts to mislead the public, including their acts and

omissions in detailing by their sales representatives, online communications, publications,

Continuing Medical Education programs and other speaking events, and other means described in

this Complaint. Defendants had control over their own shipments of opioids and over their

reporting, or lack thereof, of suspicious prescribers and orders. Each of the Defendants controlled

the systems they developed to prevent diversion, whether they filled orders they knew or should

have known were likely to be diverted or fuel an illegal market.

       127.    It was reasonably foreseeable that Defendants’ actions and omissions would result

in the public nuisance and harm to Plaintiffs described herein.




                                                43
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 44 of 47. PageID #: 430140



       128.    Because of the Marketing Defendants’ deceptive marketing of opioids and

Defendants’ special positions within the closed system of opioid distribution, without Defendants’

actions, opioid use would not have become so widespread, and the enormous public health hazard

of prescription opioid and heroin overuse, abuse, and addiction that now exists would have been

averted.

       129.    The public nuisance created by Defendants’ actions is substantial and unreasonable.

It has caused and continues to cause significant harm to Plaintiffs’ communities and the harm

inflicted outweighs any offsetting benefit.

       130.    The externalized risks associated with Defendants’ nuisance-creating conduct as

described herein greatly exceed the internalized benefits.

       131.    As a direct and proximate result of Defendants’ tortious conduct and the public

nuisance created by Defendants, Plaintiffs have suffered and will continue to suffer economic

damages including, but not limited to, significant expenses for police, emergency, health,

prosecution, corrections, rehabilitation, and other services.

       132.    As a direct and proximate result of Defendants’ tortious conduct and the public

nuisance created by Defendants, Plaintiffs have suffered and will continue to suffer stigma

damage, non-physical property damage, and damage to its proprietary interests.

       133.    The nuisance created by Defendants’ conduct is abatable.

       134.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       135.    Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government’s existence. Plaintiffs allege wrongful

acts which are neither discrete nor of the sort a local government can reasonably expect.




                                                 44
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 45 of 47. PageID #: 430141



        136.     Plaintiffs have incurred expenditures for special programs over and above

Plaintiffs’ ordinary public services.

        137.     Plaintiffs seek to abate the nuisance created by the Defendants’ unreasonable,

unlawful, intentional, ongoing, continuing, and persistent actions and omissions and unreasonable

interference with rights common to the general public.

        138.     Plaintiffs have suffered, and will continue to suffer, unique harms as described in

this Complaint, which are of a different kind and degree than Ohio citizens at large. These are

harms that can only be suffered by Plaintiffs.

        139.     Plaintiffs are asserting their own rights and interests and Plaintiffs’ claims are not

based upon or derivative of the rights of others.

        140.     The tortious conduct of each Defendant was a substantial factor in creating the

absolute public nuisance.

        141.     The tortious conduct of each Defendant was a substantial factor in producing harm

to Plaintiffs.

        142.     Plaintiffs have suffered an indivisible injury as a result of the tortious conduct of

Defendants.

        143.     Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.

        144.     Plaintiffs assert this Cause of Action as a common law tort claim for absolute public

nuisance and not as a "product liability claim" as defined in R.C. § 2307.71. In this Count,

Plaintiffs do not seek damages for death, physical injury to person, emotional distress, or physical

damages to property, as defined under the Ohio Product Liability Act.




                                                    45
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 46 of 47. PageID #: 430142



       145.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages, and all

damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre and post-

judgment interest.

                                                 Respectfully submitted,

 Dated: November 20, 2019                            /s/ Linda Singer


                                                 Joseph F. Rice
                                                 Lisa Saltzburg
                                                 MOTLEY RICE LLC
                                                 28 Bridgeside Blvd.
                                                 Mount Pleasant, SC 29464
                                                 Tel: 843-216-9000
                                                 Fax: 843-216-9450
                                                 jrice@motleyrice.com
                                                 lsaltzburg@motleyrice.com

                                                 Linda Singer
                                                 Louis Bograd
                                                 MOTLEY RICE LLC
                                                 401 9th Street NW, Suite 1001
                                                 Washington, DC 20004
                                                 Tel: 202-232-5504
                                                 Fax: 202-386-9622
                                                 lsinger@motleyrice.com
                                                 lbograd@motleyrice.com

                                                 Donald W. Davis, Jr.
                                                 Adam D. Fuller
                                                 Elizabeth Shively Boatwright
                                                 BRENNAN, MANNA & DIAMOND, LLC
                                                 75 East Market Street
                                                 Akron, OH 44308
                                                 Tel: 330-253-5060
                                                 dwdavis@bmdllc.com
                                                 adfuller@bmdllc.com
                                                 esboatwright@bmdllc.com

                                                 Attorneys for the Plaintiffs



                                                46
Case: 1:17-md-02804-DAP Doc #: 2943 Filed: 11/20/19 47 of 47. PageID #: 430143



                              CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this 20th day of November, 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF Systems.




                                                            /s/ Linda Singer
                                                         Linda Singer
                                                         Attorney for the Plaintiffs




                                             47
